Citation Nr: 0331379	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Evaluation of status post anterior cruciate ligament 
reconstruction of the left knee, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1990 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that this appeal initially arises from the 
original grant of service connection.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, this issue is subject to the Court's holding in 
Fenderson.  


REMAND

The Board notes that there has been no VCAA letter issued 
from the RO and the Board has been prohibited from curing 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  

The Board further observes that the last comprehensive VA 
examination occurred close to four years ago.  The veteran's 
representative has also noted that the veteran has not been 
afforded a comprehensive examination since January 2000.  

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must 
be issued.

2.  The veteran is informed that if there 
is evidence reflecting the degree of his 
knee impairment, he must submit the 
evidence to the regional office.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



